DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to Amendments/Arguments filed on October 5, 2021.

Priority
3.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
4.	The drawings were received on November 11, 2019.  These drawings are accepted.

Allowable Subject Matter
5.	Claims 1 and 3-20 are allowed.

6.	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1 and 3-8, the prior art fails to disclose or suggest the emboldened and italicized features below:
A high-voltage circuitry device, comprising: 

a protection component coupled between the source of the high-voltage transistor and a ground, wherein when a current corresponding to an electrostatic discharge (ESD) event flows through the drain of the high-voltage transistor, the current flows from the drain of the high-voltage transistor to the ground through the high-voltage transistor and the protection component; and 
a feedback component coupled between the protection component, the ground and the gate of the high-voltage transistor, and configured to enable the high-voltage transistor to stay on a turned-on state to pass the current when the ESD event occurs, 
wherein the feedback component comprises a Zener diode, wherein an anode of the Zener diode is coupled to the ground, and a cathode of the Zener diode is coupled to the protection component.

Regarding claims 9-15, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A ring circuitry layout of a high-voltage circuitry device for configuring a high-voltage 2transistor, a protection component, and a feedback component of the high-voltage circuit device, 3wherein the high-voltage transistor, the protection component and the feedback component are 4fabricated on the same semiconductor substrate by the same semiconductor process, and the ring 5circuitry layout comprises:  
 	6a central portion, comprising a drain of the high-voltage transistor; and  
 	7a surrounding portion surrounding the central portion, and comprising a gate and a source 8of the high-voltage transistor, a ground, the protection component and the 9feedback component, 
 	10wherein when an electrostatic discharge (ESD) event occurs, the feedback component is 11configured to enable the high-voltage transistor to stay on a turned-on state to 12pass the current caused by the ESD event.

Regarding claims 16-20, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A high-voltage circuitry device, comprising: 
 	a high-voltage transistor;  16Client Ref: 108-002-NTC Our ref 2019-11-18-App/Nikey/Dean 
 	3a protection component coupled between a source of the high-voltage transistor and a 4ground, wherein when a current corresponding to an electrostatic discharge (ESD) 5event flows through the drain of the high-voltage transistor, the current flows 6from the drain of the high-voltage transistor to the ground through the high- 7voltage transistor and the protection component; and  
 	8a feedback component, comprising:  
 	 	9a capacitor coupled between a gate of the high-voltage transistor and the 10protection component; and  
 	 	11a resistor coupled between the gate of the high-voltage transistor and the ground, 
 	12wherein when the ESD event occurs, the high-voltage transistor is enabled by the 13feedback component to pass the current.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838